                                            Case 3:19-cv-07901-TSH Document 53 Filed 05/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CARY W COOPER, et al.,                            Case No. 19-cv-07901-TSH
                                   8                      Plaintiffs,
                                                                                             ORDER RE: MOTION FOR RULE 26
                                   9              v.                                         CONFERENCE AND INITIAL
                                                                                             DISCLOSURES
                                  10       SIMPSON STRONG-TIE COMPANY,
                                           INC., et al.,                                     Re: Dkt. No. 50
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On May 14, 2020, Plaintiffs filed a Motion for Order Requiring Rule 26(f) Conference and
                                  14   Initial Disclosures. ECF No. 50. Plaintiffs’ motion does not comply with the undersigned’s
                                  15   Discovery Standing Order because (1) there is no indication that the parties met and conferred
                                  16   telephonically,1 and (2) the dispute should be presented in a joint discovery letter brief, not a
                                  17   motion. Accordingly, the Court DENIES the motion WITHOUT PREJUDICE and ORDERS
                                  18   the parties to meet and confer as directed in the standing order, and if they cannot resolve their
                                  19   dispute, to present it in a joint letter brief.
                                  20           IT IS SO ORDERED.
                                  21

                                  22   Dated: May 15, 2020
                                  23

                                  24
                                                                                                     THOMAS S. HIXSON
                                  25                                                                 United States Magistrate Judge
                                  26

                                  27
                                       1
                                  28    When counsel are located in the Bay Area, the standing order normally requires in-person meet-
                                       and-confer. However, that requirement is suspended during the current pandemic.
